DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2-9 and 11-19 are objected to because of the following informalities:  the claims refer to the system and not the bioreactor system.  The claims should be amended to refer to the bioreactor system of claims 1 and 10 in order to conform to current U.S. practice.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the circulation system in claims 1, 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1, 10 and 20 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a bioreactor system that includes a manifold assembly, said manifold assembly comprising an upper manifold and a lower manifold, said lower manifold having a lower end extending into said reservoir container; a holder, said holder being contained within said manifold assembly, and said holder holding a plurality of fiber assemblies that are suitable for cells to grow on; and a circulation system for causing the liquid medium to flow through said lower manifold and said fiber assemblies and said upper manifold and the fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture.
For claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a bioreactor system that includes fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture.
For claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a reservoir container for holding a liquid medium; a manifold assembly, said manifold assembly comprising an upper manifold and a lower manifold, said lower manifold having a lower end extending into said reservoir container; a holder, said holder being contained within said manifold assembly, said holder holding a plurality of fiber assemblies that are suitable for cells to grow on; and a circulation system for causing the liquid medium to flow through said lower manifold and said fiber assemblies and said upper manifold, wherein the liquid medium flows through a sequence that comprises (a) one of said fiber assemblies, wherein said one of said fiber assemblies comprises a plurality of solid fibers that are joined to others of said solid fibers at crossing points with others of said solid fibers, followed by (b) an open region in which the liquid medium flows generally perpendicular to said one of said fiber assemblies through space not occupied by any solid object, wherein said sequence repeats itself a plurality of times along a direction of flow of the liquid medium, wherein said fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture, wherein an internal cross-sectional dimension of said lower manifold below said holder, an internal cross-sectional dimension of said upper manifold above said holder, and an internal cross-sectional dimension of said holder are all substantially equal to each other, and wherein a side-to-side dimension of said fiber assembly is larger than a corresponding inside dimension of said holder, and said side-to- 49Attorney Docket Number: (3DBio 001.6-3.0) side dimension of said fiber assembly is smaller than a corresponding inside dimension of said manifold assembly in which said holder resides; seeding cells onto said fiber assemblies; operating said circulation system under conditions appropriate for the cells to multiply into a plurality of cultured cells; and harvesting the cultured cells from said bioreactor.
The closest prior art is Amiot (US 5,416,022 A) which discloses a cell culture that uses a cell culture surface such as a mesh, but does not teach or fairly suggest the manifold and fiber assembly arrangement of the claimed invention.
The next closest prior art is Robbins et al. (US 2006/0110822 A1) discloses a cell culture device with a scaffold, but Robbins does not teach or fairly suggest the claimed inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-9 and 11-19 would be allowable for the same reasons as claims 1 and 10.  


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection of the claims as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799